SUPREME COURT OF GEORGIA
            Case No. S22A0174

                                                 April 19, 2022


     The Honorable Supreme Court met pursuant to adjournment.

The following order was passed:

                SAUL E. POLANCO v. THE STATE.

     In November 2019, appellant Saul Polanco pleaded guilty to
felony murder, aggravated assault, possession of a knife during
commission of a felony, and misdemeanor third degree cruelty to
children. The amended final disposition was entered on December
17, 2019, and reflects that the malice murder count was nolle
prossed and that dispositions were entered as to the remaining
counts. Appellant did not file a timely notice of appeal, but on June
15, 2020, he filed a pro se motion for out-of-time appeal, which
appointed counsel amended. On April 1, 2021, the trial court entered
an order denying the motion for out-of-time appeal, and, after
appellant’s counsel filed a motion for vacatur and re-entry of the
order because she had not been served with it, the trial court vacated
and re-entered the order on September 13, 2021. On September 14,
2021, appellant’s counsel filed a notice of appeal.

     However, in Cook v. State, ___ Ga. ___ (___ SE2d ___) (2022 Ga.
LEXIS 65, 2022 WL 779746) (Case No. S21A1270, decided Mar. 15,
2022), this Court eliminated the judicially created out-of-time-
appeal procedure in trial courts, holding that a trial court is “without
jurisdiction to decide [a] motion for out-of-time appeal” on the merits
because “there was and is no legal authority for motions for out-of-
time appeal in trial courts.” Id. at ___ (5) (slip op. at 82). Cook also
concluded that this holding is to be applied to “all cases that are
currently on direct review or otherwise not yet final[,]” id., and
directed that “pending and future motions for out-of-time appeals in
trial courts should be dismissed, and trial court orders that have
decided such motions on the merits . . . should be vacated if direct
review of the case remains pending or if the case is otherwise not
final.” Id. at ___ (4) (slip op. at 80-81).

      Accordingly, the trial court’s September 13, 2019 order denying
appellant’s motion for out-of-time appeal is vacated, and this case is
remanded for the entry of an order dismissing appellant’s motion.
Appellant is advised that any subsequent attempt to appeal the trial
court’s order entering the judgment of conviction and denying his
motion for out-of-time appeal will likely be dismissed as untimely.
See OCGA § 5-6-38 (a). Furthermore, the trial court’s entry of an
order on remand dismissing appellant’s motion for out-of-time
appeal will be unlikely to present any cognizable basis for an appeal.
See Henderson v. State, 303 Ga. 241, 244 (811 SE2d 388) (2018);
Brooks v. State, 301 Ga. 748, 752 (804 SE2d 1) (2017). If appellant
believes that he was unconstitutionally deprived of his right to
appeal, he may be able to pursue relief for that claim through a
petition for habeas corpus, along with claims alleging deprivation of
his constitutional rights in the proceedings that resulted in his
conviction. See OCGA § 9-14-41 et seq. Appellant should be aware
of the possible application of the restrictions that apply to such
habeas corpus filings, such as the time deadlines provided by OCGA
§ 9-14-42 (c) and the limitation on successive petitions provided by
OCGA § 9-14-51.

     All the Justices concur.

                          SUPREME COURT OF THE STATE OF GEORGIA
                                     Clerk’s Office, Atlanta

                              I certify that the above is a true extract from the
                       minutes of the Supreme Court of Georgia.
                              Witness my signature and the seal of said court hereto
                       affixed the day and year last above written.



                                                                     , Clerk

                                     2
     ELLINGTON, Justice, concurring.

     After Saul Polanco fatally stabbed his wife, he entered a

negotiated guilty plea to felony murder predicated on aggravated

assault, along with other charges, on November 19, 2019. After the

time allowed for filing a notice of appeal, Polanco filed pro se a

motion for out-of-time appeal, which the trial court denied. The

Court is vacating the trial court’s order denying Polanco’s motion for

out-of-time appeal and remanding the case for dismissal of his

motion, consistent with our recent decision in Cook v. State, ___ Ga.

___ (5) (___ SE2d ___) (Case No. S21A1270, decided Mar. 15, 2022).

Although neither party has yet challenged the validity of Polanco’s

sentence, I wish to point out that the trial court imposed a sentence

for Polanco’s felony murder conviction that is not allowed by Georgia

law. Specifically, the trial court sentenced Polanco on Count 2 to

“[l]ife with [the] first 25 [y]ears to be served in confinement not

eligible for parole, balance probated[.]” This is an illegal and void

sentence for a felony murder conviction, as explained below, and is

subject to being vacated.



                                  3
     Georgia’s Criminal Code provides: “A person convicted of the

offense of murder shall be punished by death, by imprisonment for

life without parole, or by imprisonment for life.” OCGA § 16-5-1 (e)

(1). Thus, for a conviction of felony murder, “death and

imprisonment for life, with or without the possibility of parole, are

the only sentences prescribed by law.” State v. Hanna, 305 Ga. 100,

102 (2) (823 SE2d 785) (2019). See also Humphrey v. State, 297 Ga.

349, 351 (773 SE2d 760) (2015) (“[T]he law only authorized the trial

court to sentence [the defendant for murder] to death, imprisonment

for life without any possibility of parole ever, or imprisonment for

life with the possibility of parole as soon as permitted by law.”

(citation omitted)).

     OCGA § 17-10-1 (a) (1) (A), the Code section that grants the

power and authority to a judge, in fixing determinate criminal

sentences generally, to suspend or probate all or part of a sentence,

expressly excludes cases in which imprisonment for life, with or




                                 4
without the possibility of parole, may be imposed. 1 See Langley v.

State, __ Ga. __, __ (2) (Case No. S21G0783, decided Feb. 1, 2022)

(discussing penal statutes that include language expressly

prohibiting probation for all or some part of a sentence for particular

offenses). Thus, OCGA § 17-10-1 (a) (1) (A) does not authorize a trial

court to probate any part of a life sentence. See id.

      At sentencing, the trial court expressed its intention “to deviate

from the mandatory minimum” sentence for felony murder, and it

imposed a split sentence including a term of imprisonment of 25

years followed by probation for life. 2 This particular sentence



      1  OCGA § 17-10-1 (a) (1) (A) provides:
               Except in cases in which life imprisonment, life without
       parole, or the death penalty may be imposed, upon a verdict or plea
       of guilty in any case involving a misdemeanor or felony, and after
       a presentence hearing, the judge fixing the sentence shall
       prescribe a determinate sentence for a specific number of months
       or years which shall be within the minimum and maximum
       sentences prescribed by law as the punishment for the crime. The
       judge imposing the sentence is granted power and authority to
       suspend or probate all or any part of the entire sentence under
       such rules and regulations as the judge deems proper[.]
       2 At the guilty plea hearing, the trial court announced that, as to Count

2, felony murder, “as agreed to by the State and the defense, the court is going
to deviate from the mandatory minimum and sentence [Polanco] to life, with
the first 25 years to be served in confinement, and he will not be eligible for
parole. . . . [H]e is to serve the full term of life on probation after he serves his
25 years [in prison].”

                                         5
suggests reliance on two provisions of OCGA § 17-10-6.1, which

provides for sentencing of persons convicted of serious violent

felonies, as defined in that Code section; felony murder is designated

as a serious violent felony. See OCGA § 17-10-6.1 (a) (1). First, the

split sentence, with probation for life following a defined term of

imprisonment, suggests reliance on OCGA § 17-10-6.1 (b) (2), which

requires a sentence of “a mandatory minimum term of imprisonment

of 25 years, followed by probation for life” for persons convicted of

certain serious violent felonies. 3 Subsection (b) (2) lists the offenses


     3 OCGA § 17-10-6.1 (b) (2) provides:
             Except as provided in subsection (e) of this Code section, the
     sentence of any person convicted of the serious violent felony of:
            (A) Kidnapping involving a victim who is less than 14 years
     of age;
            (B) Rape;
            (C) Aggravated child molestation, as defined in subsection
     (c) of Code Section 16-6-4, unless subject to the provisions of
     paragraph (2) of subsection (d) of Code Section 16-6-4;
            (D) Aggravated sodomy, as defined in Code Section 16-6-2;
     or
            (E) Aggravated sexual battery, as defined in Code Section
     16-6-22.2
            shall, unless sentenced to life imprisonment, be a split
     sentence which shall include a mandatory minimum term of
     imprisonment of 25 years, followed by probation for life, and no
     portion of the mandatory minimum sentence imposed shall be
     suspended, stayed, probated, deferred, or withheld by the
     sentencing court.



                                       6
for which that sentence is required; the General Assembly omitted

felony murder from that list. Second, the trial court’s reference “to

deviat[ing] from the mandatory minimum” suggests reliance on

OCGA § 17-10-6.1 (e), which authorizes trial courts to “depart” from

mandatory minimum sentences for certain serious violent felonies

“when the prosecuting attorney and the defendant have agreed to a

sentence that is below such mandatory minimum.” 4 But the

authority to depart from a mandatory minimum sentence is limited

to cases where a mandatory minimum sentence for a particular

serious violent felony is “specified in” OCGA § 17-10-6.1.5 Murder is

not one of the serious violent felonies for which a mandatory

minimum sentence is specified in OCGA § 17-10-6.1. Thus, OCGA §



     4  OCGA § 17-10-6.1 (e) provides:
      In the court’s discretion, the judge may depart from the mandatory
      minimum sentence specified in this Code section for a person who
      is convicted of a serious violent felony when the prosecuting
      attorney and the defendant have agreed to a sentence that is below
      such mandatory minimum.
      (Emphasis supplied.)
      5 See, e.g., OCGA § 17-10-6.1 (b) (1) (mandatory minimum sentences for

kidnapping involving a victim who is 14 years of age or older and for armed
robbery), (2) (mandatory minimum sentences for kidnapping involving a victim
who is less than 14 years of age, rape, aggravated child molestation,
aggravated sodomy, and aggravated sexual battery).

                                     7
17-10-6.1 does not authorize a trial court to impose a sentence for a

murder conviction of 25 years in prison followed by probation for life,

nor does the Code section authorize a trial court to deviate from the

mandatory minimum sentence for murder set out in OCGA § 16-5-1

(e) (1), including by probating a portion of a sentence for murder. See

Langley, __ Ga. at __ (2) (“OCGA § 17-10-1 (a) (1) (A) excludes ‘cases

in which life imprisonment, life without parole, or the death penalty

may be imposed’” from the power to probate sentences “and also

makes the power to probate sentences ‘subject to the provisions of

Code Sections 17-10-6.1 and 17-10-6.2,’ which limit the availability

of probation for serious violent felonies and sexual offenses.”);6 see

also Hanna, 305 Ga. at 102 (2); Humphrey, 297 Ga. at 351.


     6 OCGA § 17-10.6.2 provides in pertinent part:
            (b) Except as provided in subsection (c) of this Code section,
     and notwithstanding any other provisions of law to the contrary,
     any person convicted of a sexual offense [as defined in subsection
     (a)] shall be sentenced to a split sentence which shall include the
     minimum term of imprisonment specified in the Code section
     applicable to such sexual offense. No portion of the mandatory
     minimum sentence imposed shall be suspended, stayed, probated,
     deferred, or withheld by the court. Any such sentence shall include,
     in addition to the mandatory term of imprisonment, an additional
     probated sentence of at least one year; provided, however, that
     when a court imposes consecutive sentences for sexual offenses,



                                      8
     Furthermore, a person who is convicted of felony murder and

sentenced to life in prison pursuant to OCGA § 16-5-1 (e) (1) is not

eligible for parole until he has served 30 years in prison. See OCGA

§ 17-10-6.1 (c) (1). 7 Thus, the trial court had no statutory authority

to enter a sentence making Polanco eligible for parole after serving

only 25 years in prison. Logically, there would seem to be no reason

to make a person convicted of murder eligible for parole, at the



     the requirement that the court impose a probated sentence of at
     least one year shall only apply to the final consecutive sentence
     imposed. No person convicted of a sexual offense shall be sentenced
     as a first offender pursuant to Article 3 of Chapter 8 of Title 42 or
     any other provision of Georgia law relating to the sentencing of
     first offenders.
            (c) (1) In the court’s discretion, the court may deviate from
     the mandatory minimum sentence as set forth in subsection (b) of
     this Code section, or any portion thereof, when the prosecuting
     attorney and the defendant have agreed to a sentence that is below
     such mandatory minimum provided that [specified circumstances
     exist].
     7 OCGA § 17-10-6.1 (c) (1) provides:

            Except as otherwise provided in subsection (c) of Code
     Section 42-9-39 [concerning the authority of the State Board of
     Pardons and Paroles], for a first conviction of a serious violent
     felony in which the accused has been sentenced to life
     imprisonment, that person shall not be eligible for any form of
     parole or early release administered by the State Board of Pardons
     and Paroles until that person has served a minimum of 30 years
     in prison. The minimum term of imprisonment shall not be
     reduced by any earned time, early release, work release, leave, or
     other sentence-reducing measures under programs administered
     by the Department of Corrections.

                                      9
discretion of the State Board of Pardons and Paroles, after serving

just 25 years in prison, while simultaneously making the convicted

murderer entitled to probation after that period of imprisonment,

given that the probation portion of the sentence would not require

any such exercise of the power of executive clemency by the Parole

Board. Nevertheless, Polanco’s sentence is illegal to the extent it

purports to require only the first 25 years of his life sentence “to be

served in confinement not eligible for parole.”

     Because the Criminal Code contains no provision authorizing

a split sentence including probation for a murder conviction, nor any

provision authorizing parole eligibility before 30 years served in

prison for a murder conviction, the trial court imposed a plainly

illegal sentence, and it is therefore void. See Hanna, 305 Ga. at 103

(2) (“A sentence is void if the court imposes punishment that the law

does not allow.” (citation omitted)). The fact that the State consented

to Polanco’s sentence, including the probation and parole provisions,

is immaterial because, “as we have indicated in a number of cases,

the consent of the parties cannot validate a void sentence.” Ellison



                                  10
v. State, 299 Ga. 779, 780 (792 SE2d 387) (2016) (citation and

punctuation omitted). See also Hanna, 305 Ga. at 103 (2) (“[A]

sentence which is not allowed by law is void, and its illegality may

not be waived.” (citation and punctuation omitted)).

     A sentencing court “has the authority to correct a void sentence

at any time,” including by resentencing the defendant. Parrott v.

State, 312 Ga. 580, 582 (3) (864 SE2d 80) (2021). The Court of

Appeals has held that, “[w]here a void sentence has been entered, it

is as if no sentence has been entered at all, and the defendant stands

in the same position as if he had pled guilty and not yet been

sentenced. And pursuant to OCGA § 17-7-93 (b), the defendant may

withdraw his plea as of right prior to sentencing.” Kaiser v. State,

285 Ga. App. 63, 66 (1) (646 SE2d 84) (2007). See OCGA § 17-7-93

(b) (“At any time before judgment is pronounced, the accused person

may withdraw the plea of ‘guilty’ and plead ‘not guilty.’”). This Court

quoted this passage from Kaiser in Hanna, 305 Ga. at 106 (3), and

cited Kaiser with approval in Pierce v. State, 294 Ga. 842, 844 (1)

(755 SE2d 732) (2014), paraphrasing that a “void sentence is a



                                  11
nullity and [the] defendant maintains his right to withdraw [his

guilty] plea until he is properly sentenced.” In my view, it follows

from Hanna, Pierce, and Parrott that, because Polanco has not been

properly sentenced for felony murder, he maintains his right under

OCGA § 17-7-93 (b) to withdraw his guilty plea upon vacatur of the

void sentence and that he can pursue vacatur of the void sentence

by filing a motion in the trial court to vacate his murder sentence.

     I am authorized to state that Chief Justice Nahmias joins in

this concurrence.




                                 12